 Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 1 of 17 Page ID #7




                                             EXHIBIT A

State of Illinois             )
                              ) ss
County of St. Clair           )

              UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                  IN SUPPORT OF COMPLAINT FOR FORFEITURE

        I, Bradley Blake, declare under penalty of perjury the following:

        At all relevant times, I have been a Task Force Officer (TFO) with the Drug Enforcement

Administration (DEA). The contents of this Declaration are based on information provided to me

during the course of my investigation from participants in the criminal activity, from other

witnesses, and from other law enforcement officers.

        1.      On December 13, 2019, declarant and TFO Larry Brantley (TFO Brantley)

conducted a traffic stop on a white/tan Tiffin Phaeton Motorhome recreational vehicle (RV)

bearing a Washington registration for improper lane usage on Interstate 70 west bound near the

2l mile marker located in Madison County, Illinois. The RV returned to Jay A. LAES, of Kelso,

Washington.

        2.      Declarant approached the passenger side of the RV to make contact with the

driver. The driver identified himself as the registered owner, Jay A. LAES. Declarant could see

inside the RV and saw a passenger, later identified as Jacqueline R. LAES.

        3.      After initial contact was made with Jay LAES, declarant informed Jay LAES the

reason for the traffic stop and requested his driver's license. Declarant asked Jay LAES if he

could step out of the RV to talk about the traffic stop at the patrol vehicle. Jay LAES exited the

RV and provided his information to declarant.

        4.      While TFO Brantley spoke with Jay LAES in the patrol vehicle, declarant

returned to the RV to speak with the passenger, Jacqueline LAES.
 Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 2 of 17 Page ID #8




        5.     TFO Brantley queried Jay LAES' information in law enforcement databases

during their consensual conversation. Jay LAES told TFO Brantley that he and his wife were

traveling back home to Washington ahead of the impending bad weather coming to the area.

TFO Brantley asked where they were traveling home from and Jay LAES stated, Mansfield,

Ohio. Jay LAES stated that his wife has family there and they had traveled there to visit them.

TFO Brantley asked Jay LAES how long they visited his wife’s family for and he responded, “a

week and a half.” TFO Brantley asked Jay LAES that question specifically because license plate

readers (LPR) showed the RV in Amaril1o, Texas on December 8, 2019. TFO Brantley repeated

Jay LAES statement about visiting family for a week and a half and Jay LAES did not correct

TFO Brantley, but made comments to help validate it.

        6.     TFO Brantley also spoke to Jay LAES about his employment status. Jay LAES

said he is a carpenter who is non-union and works for himself. During this conversation with Jay

LAES, Jay LAES made very little eye contact with TFO Brantley as they spoke. Jay LAES

watched declarant speaking with Jacqueline LAES with an uneasy look on his face. Jay LAES

also showed signs of having a dry mouth and would swallow frequently. When Jay LAES was

not staring towards the RV he was moving around in a fidgety way as if he was uncomfortable.

While viewing what TFO Brantley believed to be nervous behavior from Jay LAES, TFO

Brantley queried Jay LAES’s criminal drug history. TFO Brantley found that Jay LAES has a

previous conviction for Manufacturing Marijuana and Delivery/Manufacturing/Marihuana in

1996.

        7.     While TFO Brantley was speaking with Jay LAES, declarant spoke with

Jacqueline LAES at the passenger side of the RV. Jacqueline LAES told declarant that she and

Jay LAES traveled to Columbus, Ohio to visit her sister. Jacqueline LAES said they were only

                                                  2
 Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 3 of 17 Page ID #9




there for a few days and were trying to hurry up and get home before the bad weather. Jacqueline

LAES told declarant they drove straight to Columbus, Ohio from Kelso, Washington without

making any detours or stops for sightseeing. Jacqueline LAES said they had gone to the Rock &

Roll Hall of Fame in Cleveland, Ohio, while they visited but did not go anywhere else.

       8.      After declarant concluded his conversation with Jacqueline LAES, he returned to

the patrol vehicle. TFO Brantley informed Jay LAES that he cou1d return to the RV and that his

driver’s 1icense would be returned at the completion of the traffic stop. TFO Brantley and

declarant informed each other of the conversations with Jay LAES and Jacqueline LAES. When

declarant and TFO Brantley combined the criminal history of Jay LAES, his nervousness, the

unusual travel routes, and the inconsistencies in their travel timelines, TFOs believed Jay LAES

and Jacqueline LAES had revealed multiple signs which led the officers to believe the LAES'

were involved in criminal behavior.

       9.      TFOs also noted that neither Jay LAES, nor Jacqueline LAES, had an explanation

as to why they might have been so far off route and in Amarillo, Texas only five days before the

stop. TFO Brantley requested assistance from TFO Kyle Waddington and K-9 handler TFO Jake

Degener.

       10.     Before TFO Waddington and TFO Degener arrived on scene, declarant re-

approached the RV and spoke with Jay LAES as he returned Jay LAES identification and

concluded the traffic stop. Declarant continued speaking with Jay LAES and asked if there was

anything illegal inside the RV. Jay LAES said “no.” Declarant asked Jay LAES if there was any

marihuana, cocaine, methamphetamine, heroin, or any large amounts of United States currency

inside the RV and Jay LAES responded no to all. Declarant asked Jay LAES if the TFOs could

search his RV. Jay LAES said, “I’m an American, a staunch conservative and I don't understand

                                                 3
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 4 of 17 Page ID #10




why you would want to search my RV.” Declarant explained to Jay LAES that people use RVs

to traffic drugs across the country and the TFOs wanted to see if they were involved. Declarant

told Jay LAES he had the right to refuse consent to search. Jay LAES began asking declarant,

“What happens then?” Declarant told Jay LAES that he and Jacqueline LAES would be free to

leave, but the RV would be detained momentarily for a K-9 to conduct an open-air sniff of the

RV for narcotics. Jay LAES asked again, “What happens then?” Declarant told Jay LAES that if

the K-9 gave a positive alert for the presence of narcotics on the RV, that officers would perform

a probable cause search of the vehicle. Jay LAES groaned and said, “Well then come on in!”

       11.     Declarant confirmed with Jay LAES that the TFOs could search his RV and Jay

LAES confirmed by saying, "Yes." Declarant told Jay LAES to grab any jackets, shoes, or

whatever he and Jacqueline LAES may need and to wait outside. Jay LAES and Jacqueline

LAES exited the RV and stood on the shoulder with their dog while the TFOs conducted a

consent search of the RV.

       12.     TFO Brantley along with TFO Waddington and TFO Degener began a consent

search of the RV. Soon after they began searching, TFO Waddington located a black New Era

hat box. Inside the hat box TFO Waddington located a rubber-banded bundle of United States

currency, a vacuum sealed bag containing a glass pipe, a lighter, and a clear baggie of suspected

marihuana.

       13.     TFO Waddington moved the hat box from its location above the rear bedroom

cabinet and located a clear baggie containing multiple packets of cannabis-infused strawberry

chocolates. TFO Waddington informed the other TFOs of the items he found and it was decided

to take the RV to a safer location to conduct a more thorough search. The TFOs left the contents



                                                  4
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 5 of 17 Page ID #11




of the RV as they were and exited to inform Jay LAES and Jacqueline LAES that the consent

search of the RV was now a probable cause search.

       14.     TFO Brantley told Jay LAES and Jacqueline LAES that they would now be

detained with their vehicle until the TFOs could complete the search. TFO Brantley further

informed Jay LAES and Jacqueline LAES that the RV would be transported about 15 minutes

from the current location to the Pontoon Beach Police Department (PBPD) in order to conduct a

safer and more thorough search. TFOs believed that after a more thorough search was completed

they would uncover evidence demonstrating that Jay LAES and Jacqueline LAES had been

involved in drug trafficking. TFO Brantley and declarant did not formally arrest Jay LAES and

Jacque1ine LAES roadside due to their cooperation and they did not appear to pose a threat.

       15.     TFO Degener transported the RV, while TFO Brantley and declarant transported

Jacqueline LAES and her dog, and TFO Waddington transported Jay LAES. Upon arrival at the

PBPD, TFO Degener parked the RV on the parking lot and Jay LAES and Jacqueline LAES

were both allowed to freely walk around outside or to wait inside the PBPD.

       16.     While TFO Brantley and declarant transported Jacqueline LAES to the PBPD, the

three spoke in the car. Jacqueline LAES was visibly shaken and seemed afraid of Jay LAES. She

would begin to cry at times and her eyes were filled with tears when she spoke about her trip. At

one point during the conversation, Jacqueline LAES broke down and said, “He (Jay LAES) told

me to say we only went to Ohio.” When asked about the hidden United States currency she said,

it would either be in a suitcase or a backpack.

       17.     As the TFOs began searching the RV at the PBPD, TFO Brantley opened the

storage compartments underneath the RV and saw a gray and black suitcase inside the front

driver's side compartment. TFO Brantley unzipped the suitcase and located a paper bag labeled

                                                  5
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 6 of 17 Page ID #12




"Crossroads Factory Store." Inside the bag were multiple bundles of rubber-banded United States

currency. TFO Brantley continued checking the underneath storage compartments of the RV

for the possibility of locating a hidden compartment or trap. While removing items to view the

floor, TFO Brantley could smell the odor of sealant or glue. TFO Brantley then found several

tubes of caulk and Gorilla Glue. Some of the tubes have been used and some were brand new.

TFO Brantley then noticed a large square compartment located in the center of the RV,

underneath the sitting or living room area of the RV. TFO Brantley observed the carpeting

around the compartment was folded at the corners and did not appear to be professionally done.

TFO Brantley knocked on the exterior of the compartment and it sounded like knocking on sheet

metal. TFO Brantley began prying on the exterior of the compartment in an attempt to gain

access to its interior. TFO Brantley removed a portion of the carpeting and noticed there was a

base of plywood, wrapped with sheet metal that had carpeting glued to it. TFO Brantley believed

this was a hidden compartment to conceal contraband and was of the kind typically found and

used with trafficking narcotics with RVs.

       18.     As TFO Brantley concluded that the RV contained a hidden compartment

believed to concea1 contraband, he asked TFO Degener to deploy his K-9 Blu in the RV to try

and pinpoint an area where narcotics may have been stored or an access point to the hidden

compartment. Shortly after TFO Degener deployed K-9 Blu he observed K-9 Blu focus on

certain areas inside the RV. One location was the center of the floor in the living room, directly

over the hidden compartment. The other location K-9 Blu continued to alert to was the inside of

a lower cabinet in the kitchen area. TFO Degener opened the cabinet but did not observe

anything inside it. TFO Degener then reached to the rear corner of the cabinet, pulled down a



                                                   6
 Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 7 of 17 Page ID #13




piece of paneling, and located a vacuum-sealed bundle of United States currency hidden behind

it.

        19.     After failing to locate an access point for the hidden compartment from

underneath the RV, it was decided the entry point to the compartment had to be on the inside of

the RV. TFO Brantley entered the RV and began removing flooring from the living room. The

TFOs checked the subfloor and noticed part of the subfloor was not properly screwed down and

secured. The TFOs were able to raise a portion of the plywood subfloor and located the access

point to the hidden compartment.

        20.     The hidden compartment did not have any contraband inside of it. Due to the RV

containing a hidden compartment and its potential use for trafficking narcotics a decision was

made to seize the RV. The TFOs completed their search of the RV and then emptied the RV of

all of Jay LAES and Jacqueline LAES' personal items. The TFOs removed the items, bagged the

items and secured them next to the RV. The RV was then secured on the parking lot of the PBPD

where it was under constant video surveillance. 1

        21.     As the RV was being processed, Group Supervisor Rob Eisenbarger (GS

Eisenbarger) arrived at the PBPD to assist with the interviews of Jay LAES and Jacqueline

LAES. GS Eisenbarger and declarant conducted separate audio/video recorded interviews of Jay

LAES and Jacqueline LAES. Jay LAES and Jacqueline LAES were both read their Miranda

Rights and they both waived their rights and agreed to speak with GS Eisenbarger and declarant.

         22.    GS Eisenbarger and declarant interviewed Jacqueline LAES first. GS




1 On December 14, 2019, TFOs Degener and Waddington returned to the PBPD and transported the RV to a secure
parking lot controlled by the Monroe County Sheriff's Office. The United States Marshals Service (USMS) was
notified of the location of the RV.

                                                      7
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 8 of 17 Page ID #14




Eisenbarger asked Jacqueline LAES where they were headed when they were stopped.

Jacqueline LAES stated that they were headed back home to Washington, but may go to San

Diego, California. She stated they were coming from Columbus, Ohio. She stated they had been

there for a few days and they were visiting her sister, "Sheila Davis", who lives in Lexington,

Ohio.

        23.    GS Eisenbarger asked Jacqueline LAES if they went to New York and she said

they had gone to Niagara Falls. She stated they went to Niagara Falls after they went to visit her

sister and they did not visit her sister again after they left Niagara Falls, but were traveling back

through the same area. Investigators asked Jacqueline LAES when she and her husband had left

Washington and she said two weeks ago.

        24.    GS Eisenbarger advised Jacqueline LAES that that officers found several

vacuum-sealed bags of United States Currency, which were located hidden within the vehicle

and that an aftermarket hidden compartment was also located. GS Eisenbarger asked if they had

completed any recent work to the RV and Jacqueline LAES stated they had a new floor put in

because when they purchased the RV, the floor was bad and a new floor was part of the deal

when buying it. Jacqueline LAES stated that they purchased the RV in San Diego, California.

She said her husband, Jay, travelled to San Diego to purchase the RV and he purchased the

vehicle from a person who sells RVs on the side. Jacqueline LAES said she thought they paid

$37,000.00 for the RV. Jacqueline further said that Jay LAES paid for the RV with a cashier's

check and that her husband’s boss bought it and they have been buying it from him. Jacqueline

LAES stated that her husband's boss's name is "Oak." She stated "Oak" is in the film industry

and owns "Crescent Films." Jacqueline said that she did not know "Oak’s" last name.



                                                    8
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 9 of 17 Page ID #15




        25.     GS Eisenbarger reminded Jacqueline LAES what had been found so far and said

that it was odd that a person she only knows by a first name helped them purchase a $37,000.00

vehicle. GS Eisenbarger told Jacqueline LAES that it appeared to investigators that she and her

husband were likely transporting some type of illegal drug across the country.

        26.     Jacqueline LAES continued that her husband hides money from her all the time.

She further stated that once they arrived at the Pontoon Beach Police Department, Jay LAES told

her that he had money in the RV and that he had planned to purchase her a car and a trailer to

haul it back home. She said that he said it was going to be a Christmas gift and they were going

to tow it home. She said Jay LAES further told her that was the reason why they went to Niagara

Falls, to look at a car, however Jacqueline LAES told officers that she knew nothing about those

plans until they arrived at the police station.

        27.     GS Eisenbarger asked Jacqueline LAES why not just put the money into a bank

account and write a check for the vehicle instead of transporting it in heat-sealed bags. She stated

it is kind of weird, but stated that she once accrued $40,000.00 in credit card debt, so now her

husband takes the money he makes and hides it from her. GS Eisenbarger asked Jacqueline

LAES if Jay LAES said how much money he brought with him and she said he told her it was

about $26,000.00.

        28.     Investigators asked Jacqueline LAES if she ever saw the car Jay LAES was

attempting to buy for her and she said she did not. She said he was gone from her for

approximately 30 minutes to look at the vehicle. She again said she did not know about the car

until they arrived at police station.

        29.     Jacqueline LAES stated she had a nervous breakdown two years ago. She said her

son was suicidal and would disappear for long periods of time. She stated he was in the military.

                                                   9
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 10 of 17 Page ID #16




       30.     GS Eisenbarger asked Jacqueline LAES why Jay LAES would hide the money

back behind a cabinet and she said so that she could not find it. GS Eisenbarger asked her why a

police K-9 would alert on that money and she said she did not know. GS Eisenbarger asked

Jacqueline LAES if she had ever known her husband to be involved in the drug trade and she

said no.

       31.     Investigators asked Jacqueline LAES about the hidden compartment in the floor

and she said she did not know it was there.

       32.     Investigators asked Jacqueline LAES if they had traveled out East in this RV

before and she said they came out in it to see her sister once before. She stated this trip was not

long after they got the RV, approximately three weeks. She stated on that trip they also went to

Tennessee to visit Dollywood and the Grand Ole Opry.

       33.     Jacqueline LAES, when asked by investigators, stated she has never known her

husband to be involved in the drug trade but he does smoke marijuana. She stated the most she

has ever seen him with is probably 1/8th.

       34.     GS Eisenbarger asked Jacqueline LAEES if she knows "Oak" to be in the drug

business and she said she does not know him very well, she just knows that her husband works

for him occasionally.

       35.     Jacqueline LAES stated she would be very surprised if her husband was involved

in the drug trade, but admitted that it all does seem suspicious.

       36.     GS Eisenbarger asked Jacqueline LAES if she and Jay LAES had any checking or

savings accounts together and she said no. She said when she had her nervous breakdown, her

identity was stolen and their accounts were closed. She stated neither of them have bank

accounts and she does not know if her husband files taxes.

                                                   10
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 11 of 17 Page ID #17




       37.     Jacqueline LAES stated that their house is paid for and that her husband, Jay

LAES, received an inheritance from his grandparents having “water shares.” She said the

inheritance was approximately $90,000.

       38.     GS Eisenbarger asked for consent to look at Jacqueline’s cellular phone and she

agreed. GS Eisenbarger located a message which said "Arrested? Lawyer needed?" Jacqueline

LAES stated she did not get that message and GS Eisenbarger stated that the message just came

in. Jacqueline LAES said she did not know who the message was from or what it is about. GS

Eisenbarger showed the message to Jacqueline LAES and she stated "Oh, Jay used my phone."

       39.     GS Eisenbarger and declarant then interviewed Jay LAES. GS Eisenbarger asked

Jay LAES where they were traveling to currently and he stated home, and possibly to San Diego

to pick up his wife’s brother. He stated they were taking a southern route because it was warm.

GS Eisenbarger asked where they had been and Jay LAES stated they had been out visiting his

wife's sister, which investigators knew to be the Lexington/Mansfield, Ohio area. Jay LAES

stated they stayed in the motorhome last night in Effingham, Illinois. Jay LAES further stated

they had visited Cleveland, Ohio and the Niagara Falls area.

       40.     GS Eisenbarger asked Jay LAES if he had any other business while traveling and

Jay LAES stated that he was going to try to buy a car. Jay LAES stated the car was one that his

brother-in-law found but after he and his brother-in-law went to look at it he did not purchase it.

Jay LAES stated that the car was not what it was reported to be and that it was not good enough

for the price they wanted, which was approximately $8,000. Jay LAES further stated that they

saw the car in Lexington, Ohio. Jay LAES stated Jacqueline LAES did not know about the

vehicle and further explained that she had a nervous breakdown approximately two years ago

and since then he does not allow her access to their money.

                                                  11
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 12 of 17 Page ID #18




        41.    GS Eisenbarger inquired about the LAES' itinerary for their trip. Jay LAES stated

they went from Kelso, Washington, where they live, to Mansfield, Ohio. He stated they stayed

one night in Mansfield and then they, along with his brother- and sister-in-law, traveled to

Niagara Falls, Cleveland, Ohio, and then back to Mansfield, Ohio. Jay LAES stated they looked

at the car when they first got to Mansfield, not on the return trip. Jay LAES said if they would

have purchased the car he would have had to also purchase a trailer haul it to back on. Jay LAES

further stated that Jacqueline LAES did not know he was going to look at a car and did not know

that he had the money. He said he only told her just a little bit ago after TFOs found the money.

       42.     GS Eisenbarger asked Jay LAES how long he has owned the RV. He told

investigators that he has had it since June or July and that he purchased the RV in San Diego,

CA. Jay LAES stated he did not remember who he bought it from but it was a person who had

two. He said he flew to San Diego to get it. Jay LAES told investigators that he purchased the

RV for $30,000. He said he personally paid $7,000 and that he got a loan/cashier's check from

his parents for the remaining $23,000. Jay LAES stated the $7,000.00 he paid was in the form of

a check from his Bank of America account.

       43.     Jay LAES then stated that he did not understand and that this was getting to be

way too much, that he only had two grams of weed on him. GS Eisenbarger explained that he

also had several thousand dollars hidden away that a trained K-9 alerted on, as well as an

aftermarket hidden compartment that drug agents know is used to transport narcotics. Jay LAES

replied that there were no narcotics in there.

       44.     GS Eisenbarger asked Jay LAES to explain why the money was the way it was.

Jay LAES stated because he has to keep it hidden from his wife. GS Eisenbarger noted that it

was vacuum-sealed and Jay LAES said yes and that he had it hidden in a little cubbyhole and

                                                  12
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 13 of 17 Page ID #19




that he had travel money in his suitcase. Jay LAES told investigators that he put the money in the

cubbyhole the day before they left on their trip.

       45.     Investigators asked Jay LAES about a man named, "Oak," who Jacqueline LAES

stated during her interview loaned Jay LAES the money to purchase the motorhome. Jay LAES

stated Oak was Oak FORTELLI and that he was just a client who he does carpentry work for.

       46.     Investigators asked Jay LAES if he had ever been arrested. He stated that he had

been arrested for having one "weed" plant in his closet years ago.

       47.     GS Eisenbarger asked Jay LAES what he does for money when he is taking these

trips and Jay LAES stated he has been saving his money for two years and that he works six or

seven days a week. GS Eisenbarger asked Jay LAES if he files taxes and he stated he does, but

not as much he is supposed to. He further stated he claims pretty much nothing. He stated he

thinks he claimed approximately $2,000 to $2,500 this past year.

       48.     Jay LAES stated he owns his house and has owned it for 17 years. He said his

grandparents had water rights to the “Puta River.” He stated he was part of a trust and received

money from it. He stated he received $280,000 from this trust and paid $47,000 in taxes. He

stated he bought a house, a car, and opened a music education business with the money. He said

his music education business made a profit one month out of ten years and eventually had to

close the store. Jay LAES stated the name of his business was East to West Studios or E2W.

       49.     GS Eisenbarger asked Jay LAES about the “cubby hole,” referring to the hidden

compartment. He stated it was all open underneath the motorhome and Investigators told him

that it was, except for a large compartment built down, which appears new. Jay LAES stated it

was like that when he got it and that he did not have it put in.



                                                    13
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 14 of 17 Page ID #20




       50.     GS Eisenbarger asked Jay LAES if the motorhome is paid for and LAES stated it

was. He stated he does a lot of work for his parents.

       51.     GS Eisenbarger showed Jay LAES a phone number he had written down and

asked if he knew whose number it was. The number had sent a message to Jacqueline LAES'

phone during her interview that stated "Arrested? Need a lawyer?" Jay LAES stated he did not

know the number. He was asked if he was using his wife's phone while they were in the PBPD

lobby and he said no. Jay LAES was asked if investigators went back and looked at the

surveillance cameras, would Jay LAES been seen using Jacqueline LAES’ phone and he said “I

don't think so.”

       52.     GS Eisenbarger asked Jay LAES if he knew anything about the compartment or if

his fingerprints would be down inside of it. Jay LAES stated he did not know anything about the

compartment and that they would not find his fingerprints inside of it. GS Eisenbarger asked Jay

LAES why he kept the money vacuum-sealed. Jay LAES stated because he had a vacuum sealer

and it keeps the money safe, where he can hide it from his wife.

       53.     GS Eisenbarger asked Jay LAES how many trips they had taken in their

motorhome. Jay LAES stated that this is their second trip. He stated the first trip was from Kelso

to San Diego, approximately 3 months ago, and that they did not go anywhere else. Declarant

asked if they came out this way on the previous trip and Jay LAES stated they did not. GS

Eisenbarger asked again if they traveled to Ohio on their previous motorhome trip and Jay LAES

stated they did not.

       54.     Declarant noted that during this trip, Jay LAES’ motorhome was spotted in

Amarillo, Texas by License Plate Readers (LPR) on December 8, 2019. GS Eisenbarger asked



                                                  14
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 15 of 17 Page ID #21




Jay LAES why they went that way if they were going to Ohio. He stated because of the weather.

Jay LAES stated it added a day and a half of travel.

        55.     Because Jay LAES previously stated they had made no prior trips in the

motorhome to Ohio, or to this part of the country, declarant exited the interview and retrieved a

receipt that was located during the search of the motorhome. The receipt was from McDonald's

in Caseyville, Illinois dated September 21, 2019. Declarant returned to the interview and

presented the receipt to Jay LAES. Jay LAES was told that the receipt was found in the RV

during the search. Jay LAES stated that the receipt did not look familiar to him. He further stated

he did not think he had ever been in Caseyville or on Interstate 64. While looking at the receipt,

Jay LAES stated "sadly, I do eat sausage mcmuffins," which was on the receipt. GS Eisenbarger

asked if there was a chance he had been through here and did not remember it and Jay LAES

said “I don't think so.”

        56.     GS Eisenbarger asked Jay LAES if he could look in his work phone and Jay

LAES handed the phone over and gave consent for GS Eisenbarger to look at it. GS Eisenbarger

located a text message conversation and asked Jay LAES if he went to North Carolina in

November. He said no. GS Eisenbarger asked Jay LAES who "Ash" is and he stated it's a girl.

GS Eisenbarger verbally summarized the text message conversation he found and said there is a

conversation about driving the RV and she gave you an address and you asked if we were “going

to unload in the same spot as before behind the house, that's kind of in the open, can't we find a

better spot than that?” GS Eisenbarger stated there appeared to be several people in the text

message conversation and Jay LAES stated maybe it was the other people having the

conversation and he wasn’t involved. Declarant viewed the text conversation as well and it

appeared to investigators to be the owner of the device responding to messages. GS Eisenbarger

                                                  15
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 16 of 17 Page ID #22




continued to read the conversation aloud, which appeared to be making arrangements for a

delivery of some nature. Jay LAES denied knowledge or involvement in the conversation.

       57.     GS Eisenbarger located photographs on Jay LAES phone of the new floor and

hidden compartment in the motorhome. GS Eisenbarger told Jay LAES he thought LAES said

the floor was already done when he got the RV, but there were pictures on the phone of the work

being done on the floor. Jay LAES stated “not me, the floor was done when I got it.” GS

Eisenbarger stated there are pictures of the process of the floor being done. Jay LAES stated he

thought they came from “Mo,” from whom he bought the motorhome, and he does not remember

what Mo’s full name is.

       58.     On December 18, 2019, TFO Degener arrived at the FHRO to conduct a K-9 sniff

of the United States currency with his K-9 Blu. The United States currency was removed from

the temporary safe and placed into a brown paper bag. A paper bag line up was set up in the back

room of the Fairview Heights DEA Office. TFO Degener set K-9 Blu up at the first bag on the

right side and allowed K-9 Blu to get acclimated with the environment. TFO Degener gave K-9

Blu a command to search for narcotics. TFO Degener observed K-9 Blu sniff by the first two

bags and upon approaching the third bag observed K-9 Blu sniff the bag. TFO Degener observed

K-9 Blu’s breathing change slightly and the K-9 Blu backed up and sat down next to the bag.

TFO Degener informed declarant that K-9 Blu gave a positive indication on the third bag for the

odor of narcotics. Declarant informed TFO Degener that the third bag contained the United

States currency that was seized from the RV.

        59.    On December 18, 2019, following the K-9 sniff, TFO Degener and TFO




                                                 16
Case 3:20-cv-00519-RJD Document 1-1 Filed 06/02/20 Page 17 of 17 Page ID #23
